Citation Nr: 0324493	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  95-02 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating for schizophrenic 
reaction, paranoid type, in excess of 50 percent.

2.  Entitlement to an earlier effective date for the award of 
service-connection and assignment of the initial 50 percent 
rating evaluation for schizophrenic reaction, paranoid type.

(The issues of entitlement to an increased evaluation for 
schizophrenia, currently evaluated as 70 percent disabling 
and entitlement to an effective date earlier than October 20, 
1998, for the award of a 70 percent evaluation for the 
psychiatric disability are the subjects of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:  Byron Cole Rhodes, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to June 
1981.  

An October 1996 Board of Veterans' Appeals (Board) decision 
granted service connection for schizophrenia.  In a November 
1996 rating decision, the RO implemented that Board decision 
and assigned a 30 percent rating for schizophrenia from May 
14, 1993.  The appellant initiated an appeal from this 
determination, challenging the disability rating as well as 
the effective date of the award.  The appellant's appeal as 
to both issues was dismissed in a May 1998 Board decision, 
based on the finding that the appellant did not perfect his 
appeal.  The appellant then appealed his case to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court).  In a 
March 1999 Order, the Court vacated the Board's decision and 
remanded the matter to the Board.  

In an April 2000 decision, the Board again dismissed the 
appellant's two claims based on the finding that the 
appellant did not perfect his appeal.  The appellant again 
initiated an appeal to the Court.  In a memorandum decision 
issued in June 2002, the Court vacated the April 2000 Board 
decision and remanded for readjudication based on a 
procedural defect in a December 1999 notice letter. 

The Board notes that a different attorney previously 
represented the appellant.  In a November 2001 letter, the 
appellant was notified that VA had revoked that attorney's 
authority to represent VA claimants, effective October 10, 
2001.  The appellant was informed that he could represent 
himself, appoint an accredited veterans' service 
organization, or appoint a different private attorney.  In 
April 2003, the Board was notified that the attorney named on 
the title page was now representing the appellant.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Service connection for a psychiatric disability was 
originally denied in rating decisions issued in November 
1981, and February 1991.

3.  The appellant filed a reopened claim for service 
connection for a psychiatric disability on May 14, 1993.

4.  In a June 22, 1993 letter, the originating agency 
notified the appellant that service connection had previously 
been denied in a February 1991 decision and that he had to 
submit new and material evidence to reopen his claim for 
service connection for a nervous condition.

5.  The appellant filed a Notice of Disagreement (NOD) on 
June 25, 1993.

6.  A Statement of the Case (SOC) was issued in August 1993.

7.  In a September 1994 decision, a hearing officer 
determined that the appellant had submitted new and material 
evidence sufficient to reopen his claim.

8.  A January 1995 rating decision denied the appellant's 
service connection claim on the merits.

9.  The appellant's substantive appeal was received in 
February 1995.

10.  In an October 1996 decision, the Board granted service 
connection for schizophrenia.

11.  The RO issued a rating decision in November 1996 that 
granted service connection and assigned a 30 percent rating 
for schizophrenia, as well as an effective date of May 14, 
1993.

12.  The RO notified the appellant of its November 1996 
decision by correspondence dated on November 20, 1996.

13.  In a January 1997 written statement, the appellant's 
representative claimed entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) due to schizophrenia and claimed 
entitlement to an earlier effective date for the award of 
service connection and assignment of the 30 percent rating.

14.  At the personal hearing conducted in July 1997, the 
appellant's representative expressed disagreement with the 
disability rating assigned for the schizophrenic reaction and 
also with the effective date of the award.

15.  In a November 1997 rating decision, the RO increased the 
disability rating for the appellant's service-connected 
schizophrenia from 30 percent to 50 percent, effective May 
14, 1993.

16.  The RO issued a Supplemental Statement of the Case 
(SSOC) in December 1997.

17.  The RO issued a notice of transfer of the appellant's 
case to the Board in March 1998.

18.  In May 1998, the Board dismissed the appellant's claims 
for failure to perfect an appeal.

19.  The appellant appealed the case to the Court; the Court 
vacated and remanded the case in March 1999 for a statement 
of adequate reasons and bases.

20.  A December 1999 letter notified the appellant that the 
Board would address the question of timeliness of his 
substantive appeal, and that he would be afforded 60 days to 
enter a response.

21.  The December 1999 notice letter was not sent to his 
representative at the time.

22.  In April 2000, the Board issued a decision in which the 
appellant's two claims were dismissed for lack of 
jurisdiction based on the appellant's failure to timely 
submit a substantive appeal.

23.  Effective October 10, 2001, VA revoked the authority of 
the appellant's representative to represent VA claimants; the 
Board notified the appellant of this revocation in November 
2001; in April 2003, appellant appointed another attorney to 
represent him.

24.  In May 2002, the parties submitted a Joint Motion for 
Remand based on the fact that the December 1999 notice letter 
was not sent to the appellant's representative.

25.  In a June 2002 memorandum decision issued by the Court, 
the Court vacated the April 2000 Board decision and remanded 
for readjudication.

26.  In July 2002, the Board sent a notice letter to the 
appellant informing him of the Court's remand for 
readjudication and informed him that he could submit 
additional evidence or argument.

27.  In November 2002, the Board sent a letter to the 
appellant that cured the procedural defect of the December 
1999 notice letter; as of that time, the appellant had not 
appointed anyone to represent himself in this appeal.

28.  The appellant submitted additional argument that was 
received by the Board in December 2002, and May 2003.


CONCLUSIONS OF LAW

1.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claim of entitlement 
to an increased initial evaluation in excess of 50 percent 
for his service-connected schizophrenic reaction.  
38 U.S.C.A. § 7105 (West 1 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2002).

2.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claim of entitlement 
to an effective date earlier than May 14, 1993 for the award 
of service connection and an initial 50 percent rating for 
schizophrenic reaction.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after a SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.

The appellant's claim for service connection for a 
psychiatric disorder was originally denied in a rating 
decision issued in November 1981.  The appellant subsequently 
filed another claim for service connection for schizophrenia 
in 1991.  By a February 1991 rating decision, the agency of 
original jurisdiction again denied service connection, 
notifying the appellant of that determination by 
correspondence dated later that month.  The appellant 
thereafter filed another claim for service connection in May 
1993.  In a June 22, 1993 letter, the originating agency 
notified him that service connection had been denied in a 
February 1991 decision and that he had to submit new and 
material evidence to reopen his claim for service connection 
for a nervous condition.  The appellant filed an NOD on June 
25, 1993. In the SOC issued in August 1993, the RO addressed 
the sufficiency of the evidence for the reopening of the 
claim for service connection.

In a September 1994 decision, a hearing officer reopened the 
appellant's claim for service connection based on a finding 
that new and material evidence had been received.  A January 
1995 rating decision reflects the denial of service 
connection on the merits.  The RO issued a Supplemental 
Statement of the Case (SOC) in January 1995.  The appellant's 
substantive appeal was received in February 1995.

In an October 1996 decision, the Board granted service 
connection for schizophrenia.  The November 1996 rating 
decision reflects that grant, as well as the assignment of a 
30 percent rating for schizophrenia and an effective date of 
May 14, 1993.  The RO notified the appellant of that 
determination in November 1996, and, consistent with caselaw 
then in effect, inquired whether he was satisfied with the 
evaluation and effective date and informed him that if he was 
not satisfied his appeal would be continued.

Without having received a response to its November 1996 
letter, the RO issued an SSOC in January 1997 that discussed 
the issues of "Evaluation of schizophrenic reaction, paranoid 
type currently evaluated as 30 percent disabling" and 
"Entitlement to an earlier effective date of service 
connected schizophrenic reaction, paranoid type".  In a 
written statement submitted later in January 1997, the 
appellant's representative claimed entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) due to schizophrenia and claimed 
entitlement to "an earlier effective date".  The appellant's 
representative also expressed disagreement with the 
disability rating assigned to schizophrenic reaction at the 
personal hearing conducted in July 1997.

In a November 1997 rating decision, the RO increased the 
disability rating for the appellant's service-connected 
schizophrenia from 30 percent to 50 percent, effective May 
14, 1993.  The RO subsequently issued an SSOC in December 
1997.  Consistent with caselaw then in effect, the cover 
letter indicated that a substantive appeal had not been 
received, and that appellate rights would expire 60 days from 
the date of the cover letter.  The RO notified the appellant 
of the transfer of his appeal to the Board in March 1998.  In 
May 1998, the Board dismissed the appellant's two claims 
based on his failure to perfect an appeal.

The appellant then appealed that May 1998 Board decision to 
the Court, which vacated and remanded the case for the Board 
to provide an adequate statement of reasons and bases.  A 
December 1999 letter notified the appellant that the Board 
would address the question of timeliness of substantive 
appeal, and that he would be afforded 60 days to enter a 
response.  No response was submitted by the appellant or his 
representative within the prescribed period of time.

The parties, in the March 1999 Joint Motion for Remand, noted 
that it appeared that the RO had concluded that the appellant 
had perfected his appeal subsequent to the December 1997 
SSOC, in light of the certification of the appeal to the 
Board, but that a copy of "any other substantive appeal" was 
not associated with the appellant's claims folder.  The Board 
was instructed to add "any such documents for consideration" 
upon remand.

Aside from this notation in the Joint Motion, the appellant 
has not alleged that he did file a substantive appeal 
subsequent to the December 1997 SSOC.  In fact, in his July 
1999 letter to the Board, the appellant's attorney asserted 
that the question before the Board was a legal question, not 
a factual one.  He stated, "there is no dispute to the fact 
that [the veteran] did not file subsequent NOD once he was 
granted service connection for his psychosis."  Based on the 
attorney's statements, the Board concludes that there are no 
missing substantive appeal documents that could be associated 
with the claims folder.  Hence, the Board has not remanded 
this matter to the RO for it to associate such document(s) 
with the record, as such action would be futile and would 
only cause unnecessary delay.  The law requires that 
"expeditious treatment" be afforded to all claims remanded by 
the Court.  See Veterans Benefits Improvement Act, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994).

The March 1999 Joint Motion for Remand also indicated that it 
was unclear from the evidence of record whether the 
substantive appeal was inadequate or untimely, noting that 
notice under 38 C.F.R. § 20.203 - concerning a decision as to 
the adequacy of the substantive appeal - was not given in 
this case.  First, the record is quite clear that no 
additional document that could be construed as a substantive 
appeal was associated with the appellant's claims folder 
after the December 1997 SSOC.  Second, both the Board's May 
1998 decision and the Board's April 2000 decision, each of 
which has been vacated, clearly indicated that timely 
substantive appeals were not filed with regard to either the 
evaluation of the disability or the effective date of the 
award.  The Board reiterates herein that the appeals are 
dismissed for the lack of any timely substantive appeal.  No 
timely substantive appeal having been filed, the question of 
the adequacy of the allegations of error of fact or law 
contained therein does not arise.

In the March 1999 Joint Motion, the parties stated that it 
was clear from the record that the RO had deemed the 
appellant's appeal to have been perfected, as shown by 
Certification of Appeal (VA Form 8) and the notice of 
transfer to the Board.  However, the RO's basis for that 
determination - if such a determination was made - is 
unclear, as there is no substantive appeal associated with 
the claims folder.  As noted above, neither the appellant nor 
his representative has identified correspondence that should 
be construed as a substantive appeal.  The basis of the 
challenge is, in essence, one of law rather than one of fact.

Moreover, the Board is not limited by the RO's determination 
of the issues on appeal.  Section 19.35 of the regulations 
clearly states that the certification of appeal neither 
confers jurisdiction on the Board nor deprives it of 
jurisdiction.  Thus, the fact that the RO certified the 
appeal to the Board is of no significance in the 
determination of whether a timely substantive appeal was 
filed.

The provisions of 38 U.S.C.A. § 7104(a) state that all 
questions under laws that affect the provision of benefits by 
the Secretary of Veterans Affairs to veterans or their 
dependents or survivors shall be subject to one review on 
appeal to the Secretary and assigns the authority to make 
final decisions on behalf of the Secretary on such appeals to 
the BVA.  See also 38 C.F.R. § 20.101.  Section 7105 
establishes the procedural steps that a claimant and an 
agency of original jurisdiction must follow with regard to 
appellate review by the Board.  Appellate review will be 
initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished.  See also 38 C.F.R. § 20.200.  
Furthermore, the time limits for filing a substantive or 
formal appeal are prescribed in 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.302(b).  These provisions provide that a 
claimant will have 60 days from the date VA mails the SOC to 
file a formal appeal or one year from the date VA mails the 
notification of the determination being appealed, whichever 
period ends later.  Section 7105(d)(3) further provides that 
the time period for filing a formal appeal may be extended 
for a reasonable period on request for good cause shown.  See 
also 38 C.F.R. § 20.303, and VAOPGCPREC 9-99 (August 18, 
1999).

Further, the regulations contemplate that the RO has 
authority to make initial decisions concerning certain 
questions, i.e., the timeliness of notices of disagreement 
and substantive appeals.  38 C.F.R. § 19.34.  It is also 
authorized to close an appeal for failure to respond to a 
SOC.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32.

This statutory and regulatory scheme treats the Board as an 
appellate body that exercises jurisdiction only over issues 
properly brought before it under established appellate 
procedures.  Generally, an appellate body does not have the 
authority to make initial decisions.  Thus, these aspects of 
the statutory and regulatory scheme in effect at that time 
suggest that, if an issue was raised on the record for the 
first time before the Board, the proper course, consistent 
with the governing statutes and regulations, was generally 
for the Board to remand the issue to the RO for further 
development.  See VAOPGCPREC 9-99 (August 18, 1999).

Nonetheless, 38 U.S.C.A. § 7105(d)(3) specifically provides 
that, while the agency of original jurisdiction may close a 
case for failure to respond after receipt of the SOC, 
questions as to timeliness or adequacy of response shall be 
determined by the Board.  This statute clearly places the 
authority to resolve a question of the timeliness of a 
substantive appeal with the Board.  While this statute 
recognizes the Board's authority over the issue of the 
timeliness of a substantive appeal, it does not specifically 
address the situation where the Board addresses the 
timeliness issue in the first instance.  Likewise, regulatory 
provisions implementing 38 U.S.C.A. § 7105 do not address the 
Board's initial review of timeliness.

VAOPGCPREC 9-99 (August 18, 1999) held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  It further held that when the Board 
discovers in the first instance that no substantive appeal 
has been filed in a case certified to the Board for appellate 
review by the agency of original jurisdiction, it may dismiss 
the appeal.  In both instances, however, it was noted that 
the Board should afford the claimant appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  The Board did so by its 
letter of December 8, 1999.

The appellant has argued that, once he was awarded service 
connection for his schizophrenia, he was not required to file 
an NOD as to the issue of an increased rating or the issue of 
an earlier effective date for that condition nor was he 
thereafter required to file a VA Form 9 as to those issues.  
In this regard, the appellant has asserted that, subsequent 
to the RO's June 1993 decision denying reopening of his claim 
for service connection for schizophrenia, he timely filed an 
NOD as to that denial and timely filed a VA Form 9.  The 
appellant has further asserted that, pursuant to the caselaw 
in effect at the time of the RO's June 1993 denial, he was 
required to file only one NOD to put his case in appellate 
status and only one VA Form 9 to perfect his appeal.  That 
initial NOD and initial VA Form 9, the appellant has 
asserted, kept his case continually in appellate status until 
such time as he was granted all benefits that he conceivably 
could receive or until he withdrew his appeal, neither of 
which occurred in his case.  The appellant has also argued 
that, although West v. Brown, 7 Vet. App. 329 (1995) (en 
banc), and Hamilton V. Brown, 4 Vet. App. 528 (1993) (en 
banc), which held that there could be only one valid NOD for 
a claim-stream had been overruled, he is entitled, pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), to have the 
law that is most favorable to him applied to his case.  The 
Board notes that the United States Court of Appeals for the 
Federal Circuit recently overruled Karnas to the extent it 
conflicted with its and the Supreme Court's binding 
authority.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).

Notwithstanding that change in the caselaw, the Board notes 
that Karnas previously specifically applied to changes in 
statutes or regulations made after a claim has been filed but 
before the administrative or judicial process has been 
completed.  Thus, by its terms, it does not apply to the 
situation here.  As held by the Court in Karnas:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to appellant 
should and we so hold will apply unless 
Congress provided otherwise or permitted 
the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the 
Secretary did so. This formulation would 
never result in "manifest injustice" to 
the United States Government because 
Congress controls or may permit the 
Secretary to control which law is to be 
applied.

Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In the instant case, the RO, in August 1993, issued to the 
appellant an SOC that listed the issue as the sufficiency of 
the evidence submitted to reopen his claim for service 
connection for schizophrenia.  An RO hearing officer, in a 
September 1994 decision, reopened that claim, and the RO, in 
January 1995, issued an SSOC that listed the issue as service 
connection for schizophrenia.  The appellant subsequently 
submitted a VA Form 9 and a "supplemental" VA Form 9 as to 
the issue of service connection.  After he was eventually 
awarded service connection for his schizophrenia and a 30 
percent disability rating, effective May 14, 1993, the RO, in 
1997, issued to the appellant two SSOCs, both of which listed 
the issues as "[e]valuation of schizophrenic reaction, 
paranoid type [,] currently evaluated as 30[%] disabling" and 
"[e]ntitlement to an earlier effective date [for] service [-] 
connected schizophrenic reaction, paranoid type."  The 
appellant does not dispute that he did not file a VA Form 9 
as to the disability-rating and effective-date issues.

Rather the appellant is arguing that, under then-existing 
caselaw -- which he asserts is applicable to his case under 
Karnas, supra -- he was not required to file an NOD or a VA 
Form 9 as to the disability-rating and effective-date issues 
because he had filed an NOD and a VA Form 9 as to the RO's 
denial of reopening.  

The Board notes, however, that the RO, in 1997, issued to the 
appellant SSOCs covering issues (disability rating and 
effective date) that were not included in either the August 
1993 SOC (new and material evidence to reopen) or the January 
1995 SSOC (service connection).  Therefore, the appellant was 
required, under regulations setting forth VA Form 9 filing 
requirements, to file a VA Form 9 as to the additional issues 
covered in the 1997 SSOCs in order to perfect an appeal with 
respect to those issues.  See 38 C.F.R. § 20.302(c); see also 
38 U.S.C.A. § 7l05(d)(3); 38 C.F.R. § 20.302.  In this 
regard, the Board notes that, in 1993, when the RO began 
adjudicating the appellant's claim for benefits, 38 C.F.R. 
§ 20.302(c) was in effect.  

The Board further notes, as to the appellant's assertion that 
his argument is supported by NOD caselaw in effect at the 
time that the RO began adjudicating his claim, i.e., West and 
Hamilton, both supra (only one valid NOD for each claim 
stream), those cases do not address whether the filing of an 
additional VA Form 9 would be required.

Moreover, even assuming that that caselaw would have any 
bearing on the issue in this case, the appellant's argument 
that he is entitled to have the line of NOD caselaw that is 
most favorable to him applied to his case -- pursuant to 
Karnas, supra -- is unavailing.  As previously concluded by 
the Court, Karnas, supra, applies to a change in a statute or 
regulation, not a rule set forth in a judicial decision, and, 
therefore, is not applicable to the instant appeal.  See 
Brewer v. West, 11 Vet. App. 228, 233-34 (1998) (Karnas, 
supra, involved change in statute or regulation, not judicial 
decision).  Further, the appellant has not proffered any 
other argument as to why the Board would not be required 
under Brewer, supra, and Tobler v. Derwinski, 2 Vet. App. 8 
(1991), to apply current caselaw to his appeal. See Brewer, 
11 Vet. App. at 231-33 (discussing general retroactivity of 
judicial decisions to all cases pending when decision is 
issued); Richardson v. Gober, 10 Vet. App. 546, 546 (1997) 
(per curiam order) (citing Tobler, 2 Vet. App. at 14 (legal 
interpretations, conclusions, or rulings contained in 
precedential decision are law of jurisdiction from date of 
decision unless or until overturned by court of competent 
jurisdiction)); see also Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997) (stating that, "[i]n a nutshell, 
Grantham overrules West.. .."); Grantham, 114 F.3d at 1158-59 
(because appellant's first appeal concerned rejection of 
logically up-stream element of service connection, appeal 
could not concern logically down-stream element of disability 
rating; therefore, subsequent NOD as to disability rating 
creates jurisdiction over that element because, as matter of 
logic, such NOD is one that actually is able to initiate 
appellate review of that issue).  

Based on the preceding, the Board finds that the appellant 
was required to file a Substantive Appeal as to the initial 
disability rating and the effective date awarded for his 
service-connected schizophrenia in order to perfect an appeal 
as to those issues.  See 38 C.F.R. §§ 20.200, 20.302(c); see 
also Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  The 
record does not contain any written statement filed during 
the required time period from the appellant or his 
representative that includes any allegations of error of fact 
or law as to the issues of an initial rating in excess of 50 
percent and an earlier effective date.  

The cover letter to the December 1997 SSOC specifically 
informed the appellant and his representative that the 
required substantive appeal had not been filed, and 
specifically, in bold-face type, noted that the appellate 
rights would expire 60 days from the date of the cover 
letter.  No response was received from the appellant or the 
attorney representing him.

The appellant was informed by the Board of the possibility of 
a defective substantive appeal in December 1999; the 
procedural defect in that notice was cured by the subsequent 
notice letter sent in November 2002.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to these two issues.  Accordingly, the Board lacks 
jurisdiction regarding the issue of an initial rating for 
schizophrenia in excess of 50 percent, as well as the issue 
of an earlier effective date for the award of service 
connection for schizophrenia.  Therefore, the claims with 
respect to these two issues are dismissed.

The Board acknowledges that the change in the caselaw 
concerning NODs with the issuance of the Federal Circuit's 
opinion in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
in June 1997 - coming as it did between the letter that the 
RO sent in January 1997 and the SSOC issued in December 1997 
- could have been confusing to the appellant, as he seems to 
indicate in his May 2003 argument to the Board.  Nonetheless, 
he was represented by an attorney during 1997 (as well as 
before and since), who would have been aware of these 
changes.  Moreover, the cover letter to the December 1997 
SSOC clearly indicated that the substantive appeal had not 
been received, and that appellant rights would expire 60 days 
from the date of that letter.  If the attorney had then had 
any question or dispute as to whether the substantive appeal 
had been filed - as opposed to the NOD - the attorney did not 
raise that issue.  Having been advised that appellate rights 
would expire 60 days from the date of the cover letter, the 
attorney then chose not to respond in any way to the December 
1997 SSOC.  This is the case, reduced to its essence.  
Despite an explicit instruction from the RO to do so, no 
substantive appeal was ever filed concerning these issues.

Finally, the Board notes that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and the provisions of 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In reaching this decision the Board acknowledges that the 
VCAA fundamentally changes the nature of VA's duty to inform 
and assist claimants with their claims.  The VCAA did not, 
however, modify or change the statutory standards governing 
the Board's jurisdiction.  As such, the VCAA has no 
application to the facts of this case.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000) (holding that the VCAA had no 
application to matters of purely statutory interpretation).


ORDER

The appellant's appeals are dismissed for lack of 
jurisdiction.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

